

113 S2646 RS: Runaway and Homeless Youth and Trafficking Prevention Act
U.S. Senate
2014-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 581113th CONGRESS2d SessionS. 2646IN THE SENATE OF THE UNITED STATESJuly 23, 2014Mr. Leahy (for himself, Ms. Collins, Mr. Schumer, Mr. Franken, Mrs. Murray, Mr. Brown, Mr. Murphy, Mrs. Boxer, Mr. Coons, Mr. Whitehouse, Ms. Hirono, Mr. King, Mr. Durbin, Mr. Blumenthal, Mrs. Gillibrand, and Mr. Levin) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryOctober 1, 2014Reported, under authority of the order of the Senate of September 18, 2014, by Mr. Leahy, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo reauthorize the Runaway and Homeless Youth Act, and for other purposes.1.Short titleThis Act may be cited as the
		  Runaway and Homeless Youth and Trafficking Prevention Act.2.ReferencesExcept as otherwise specifically provided, whenever in this Act an amendment or repeal is expressed
			 in terms of an amendment to, or repeal of, a provision, the amendment or
			 repeal shall be considered to be made to a provision of the Runaway and
			 Homeless Youth Act (42 U.S.C. 5701 et seq.).3.FindingsSection 302 (42 U.S.C. 5701) is amended—(1)in paragraph (2), by inserting age, gender, and culturally and before linguistically appropriate;(2)in paragraph (4), by striking outside the welfare system and the law enforcement system  and inserting , in collaboration with public assistance systems, the law enforcement system, and the child
			 welfare system;(3)in paragraph (5)—(A)by inserting a safe place to live and after youth need; and(B)by striking and at the end;(4)in paragraph (6), by striking the period and inserting ; and; and(5)by adding at the end the following:(7)runaway and homeless youth are at a high risk of becoming victims of sexual exploitation and
			 trafficking in persons..4.Basic center grant program(a)Grants for centers and servicesSection 311(a) (42 U.S.C. 5711(a)) is amended—(1)in paragraph (1), by striking services and all that follows through the period and inserting safe shelter and services, including trauma-informed services, for runaway and homeless youth and,
			 if appropriate,
			 services for the families of such youth, including (if appropriate)
			 individuals identified by such youth as family.; and(2)in paragraph (2)—(A)in subparagraph (A), by striking mental health,;(B)in subparagraph (B)—(i)in clause (i), by striking 21 days; and and inserting 30 days;;(ii)in clause (ii)—(I)by inserting age, gender, and culturally and linguistically appropriate before individual;(II)by inserting , as appropriate, after group; and(III)by striking as appropriate and inserting including (if appropriate) counseling for individuals identified by such youth as family; and(iii)by adding at the end the following:(iii)suicide prevention services; and; and(C)in subparagraph (C)—(i)in clause (ii), by inserting age, gender, and culturally and linguistically appropriate before home-based services;(ii)in clause (iii), by striking and at the end;(iii)in clause (iv), by striking diseases. and inserting infections;; and(iv)by adding at the end the following:(v)trauma-informed and gender-responsive services for runaway or homeless youth, including such youth
			 who are victims of trafficking in persons or sexual exploitation; and(vi)an assessment of family engagement in support and reunification (if reunification is appropriate),
			 interventions, and services for parents or legal guardians of such youth,
			 or (if appropriate) individuals identified by such youth as family..(b)Eligibility; plan requirementsSection 312 (42 U.S.C. 5712) is amended—(1)in subsection (b)—(A)in paragraph (5), by inserting , or (if appropriate) individuals identified by such youth as family, after parents or legal guardians;(B)in paragraph (6), by striking cultural minority and persons with limited ability to speak English and inserting cultural minority, persons with limited ability to speak English, and runaway or homeless youth who
			 are victims of trafficking in persons or sexual exploitation;(C)by striking paragraph (7) and inserting the following:(7)shall keep adequate statistical records profiling the youth and family members of such youth whom
			 the applicant serves, including demographic information on and the number
			 of—(A)such youth who are not referred to out-of-home shelter services;(B)such youth who are members of vulnerable or underserved populations;(C)such youth who are victims of trafficking in persons or sexual exploitation, disaggregated by—(i)such youth who have been coerced or forced into a commercial sex act, as defined in section 103 of
			 the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102);(ii)such youth who have been coerced or forced into other forms of labor; and(iii)such youth who have engaged in a commercial sex act, as so defined, for any reason other than by
			 coercion or force;(D)such youth who are pregnant or parenting;(E)such youth who have been involved in  the child welfare system; and(F)such youth who have been involved in the juvenile justice system;;(D)by redesignating paragraphs (8) through (13) as paragraphs (9) through (14);(E)by inserting after paragraph (7) the following:(8)shall ensure that—(A)the records described in paragraph (7), on an individual runaway or homeless youth, shall not be
			 disclosed
			 without the consent of the individual youth and parent or legal guardian
			 of such youth, or (if appropriate) an individual identified by such youth
			 as family, to anyone other than another agency compiling statistical
			 records or a government agency involved
			 in the disposition of criminal charges against an individual runaway or
			 homeless youth; and(B)reports or other  documents based on the statistics described in paragraph (7) shall not disclose
			 the identity of any individual runaway or homeless youth;;(F)in paragraph (9), as so redesignated, by striking statistical summaries and inserting statistics;(G)in paragraph (13)(C), as so redesignated—(i)by striking clause (i) and inserting:(i)the number and characteristics of runaway and homeless youth, and youth at risk of family
			 separation, who participate in the project, including such information on—(I)such youth (including both types of such participating youth) who are victims of trafficking in
			 persons or sexual exploitation, disaggregated by—(aa)such youth who
			 have been coerced or forced into a commercial sex act, as defined in
			 section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C.
			 7102);(bb)such youth who
			 have been coerced or forced into other forms of labor; and(cc)such youth who
			 have engaged in a commercial sex act, as so defined, for any reason other
			 than by coercion or force;(II)such youth who are pregnant or parenting;(III)such youth who have been involved in the child welfare system; and(IV)such youth who have been involved in the juvenile justice system; and; and(ii)in clause (ii), by striking and at the end;(H)in paragraph (14), as so redesignated, by striking the period and inserting for natural disasters, inclement weather, and mental health emergencies;; and(I)by adding at the end the following:(15)shall provide age, gender, and culturally and
			 linguistically appropriate services to runaway and homeless youth; and(16)shall assist youth in completing the Free Application for Federal Student Aid described in section
			 483 of the Higher Education Act of 1965 (20 U.S.C. 1090).; and(2)in subsection (d)—(A)in paragraph (1)—(i)by inserting age, gender, and culturally and linguistically appropriate after provide;(ii)by striking families (including unrelated individuals in the family households) of such youth and inserting families of such youth (including unrelated individuals in the family households of such youth and,
			 if appropriate, individuals identified by such youth as family); and(iii)by inserting suicide prevention, after physical health care,; and(B)in paragraph (4), by inserting , including training on trauma-informed and youth-centered care after home-based services.(c)Approval of applicationsSection 313(b) (42 U.S.C. 5713(b)) is amended—(1)by striking priority to and all that follows through who and inserting priority to eligible applicants who;(2)by striking ; and and inserting a period; and(3)by striking paragraph (2).5.Transitional living grant programSection 322(a) (42 U.S.C. 5714–2(a)) is amended—(1)in paragraph (1)—(A)by inserting age, gender, and culturally and linguistically appropriate before information and counseling services; and(B)by striking job attainment skills, and mental and physical health care and inserting job attainment skills, mental and physical health care, and suicide prevention services;(2)by redesignating paragraphs (3) through (8) and (9) through (16) as paragraphs (5) through (10) and
			 (12) through (19), respectively;(3)by inserting after paragraph (2) the following:(3)to provide counseling to homeless youth and to encourage, if appropriate, the involvement in such
			 counseling of their parents or legal guardians, or (if appropriate)
			 individuals identified by such youth as family;(4)to provide aftercare services, if possible, to homeless youth who have received shelter and
			 services from a
			 transitional living youth project, including (to the extent practicable)
			 such youth who, after receiving such shelter and services, relocate to a
			 State other than the State
			 in which such project is located;;(4)in paragraph (9), as so redesignated—(A)by inserting age, gender, and culturally and linguistically appropriate after referral of homeless youth to;(B)by striking and health care programs and inserting mental health service and health care programs, including programs providing comprehensive services
			 to
			 victims of trafficking in persons or sexual
			 exploitation,; and(C)by striking such services for youths; and inserting such programs described in this paragraph;;(5)by inserting after paragraph (10), as so redesignated, the
			 following:(11)to develop a plan to provide age, gender, and culturally and linguistically
			 appropriate services that address the needs of homeless and street youth;;(6)in paragraph (12), as so redesignated, by striking the applicant and statistical through who participate in such project, and inserting the applicant, statistical summaries describing the number, the characteristics, and the
			 demographic information of the homeless youth who participate in such
			 project, including the prevalence of trafficking in persons and sexual
			 exploitation of such youth,; and(7)in paragraph (19), as so redesignated, by inserting regarding responses to natural disasters, inclement weather, and mental health emergencies after management plan.6.Coordinating, training, research, and other activities(a)CoordinationSection 341 (42 U.S.C. 5714–21) is amended—(1)in the matter preceding paragraph (1), by inserting safety, well-being, after health,; and(2)in paragraph (2), by striking other Federal entities and inserting the Department of Housing and Urban Development, the Department of Education, the Department of
			 Labor, and the Department of Justice.(b)Grants for technical assistance and trainingSection 342 (42 U.S.C. 5714–22) is amended by inserting , including onsite and web-based techniques, such as on-demand and online learning, before to public and private entities.(c)Grants for research, evaluation, demonstration, and service projectsSection 343 (42 U.S.C. 5714–23) is amended—(1)in subsection (b)—(A)in paragraph (5)—(i)in subparagraph (A), by inserting violence, trauma, and before sexual abuse and assault;(ii)in subparagraph (B), by striking sexual abuse and assault; and and inserting sexual abuse or assault, trafficking in persons, or sexual exploitation;;(iii)in subparagraph (C), by striking who have been sexually victimized and inserting who are victims of sexual abuse or assault, trafficking in persons, or sexual exploitation; and(iv)by adding at the end the following:(D)best practices for identifying and providing age, gender, and culturally and linguistically
			 appropriate services to—(i)vulnerable and underserved youth populations;
			 and(ii)youth who are victims of trafficking in persons or sexual exploitation; and(E)verifying youth as runaway or homeless to complete the Free Application for Federal Student Aid
			 described in section
			 483 of the Higher Education Act of 1965 (20 U.S.C. 1090);;(B)in paragraph (9), by striking and at the end;(C)in paragraph (10), by striking the period and inserting ; and; and(D)by adding at the end the following:(11)examining the intersection between the runaway and homeless youth populations and
			 trafficking in persons, including noting whether such youth who are
			 victims of trafficking in persons were previously
			 involved in the child welfare or juvenile justice systems.; and(2)in subsection (c)(2)(B), by inserting , including such youth who are victims of trafficking in persons or sexual exploitation after runaway or homeless youth.(d)Periodic estimate of incidence and prevalence of youth homelessnessSection 345 (42 U.S.C. 5714–25) is amended—(1)in subsection (a)—(A)in paragraph (1)—(i)by striking 13 and inserting 12; and(ii)by striking and at the end;(B)in paragraph (2), by striking the period and inserting a semicolon; and(C)by adding at the end the following:(3)that includes demographic information about and characteristics of runaway or homeless youth,
			 including such youth who are victims of trafficking in persons or
			 sexual exploitation; and(4)that does not disclose the identity of any runaway or homeless youth.; and(2)in subsection (b)(1)—(A)in the matter preceding subparagraph (A),  by striking 13 and inserting 12;(B)in subparagraph (A), by striking and at the end;(C)by redesignating subparagraph (B) as subparagraph (C);(D)by inserting after subparagraph (A) the following:(B)incidences, if any, of—(i)such individuals who are victims of trafficking in persons; or(ii)such individuals who are victims of sexual
			 exploitation; and; and(E)in subparagraph (C), as so redesignated—(i)in clause  (ii), by striking ; and and inserting , including mental health services;; and(ii)by adding at the end the following:(iv)access to education and job training; and.7.Sexual abuse prevention programSection 351 (42 U.S.C. 5714–41)  is amended—(1)in subsection (a)—(A)by inserting public and before nonprofit; and(B)by striking prostitution, or sexual exploitation. and inserting violence, trafficking in persons, or sexual exploitation.; and(2)by adding at the end the following:(c)Eligibility requirementsTo be eligible to receive a grant under subsection (a), an applicant shall certify to the Secretary
			 that such applicant has systems in place to ensure that such applicant can
			 provide age, gender, and culturally and linguistically appropriate
			 services to all youth described in subsection (a)..8.General provisions(a)ReportsSection 382(a) (42 U.S.C. 5715(a)) is amended—(1)in paragraph (1)—(A)by redesignating subparagraphs (B) through (D) as subparagraphs (C) through (E), respectively; and(B)by inserting after subparagraph (A) the following:(B)collecting data on trafficking in persons and sexual exploitation of runaway and homeless youth;; and(2)in paragraph (2)—(A)by striking subparagraph (A) and inserting the following:(A)the number and characteristics of homeless youth served by such projects, including—(i)such youth who are victims of trafficking in persons or sexual exploitation;(ii)such youth who are pregnant or parenting;(iii)such youth who have been involved in the child welfare system; and(iv)such youth who have been involved in the juvenile justice system;; and(B)in subparagraph (F), by striking intrafamily problems  and inserting  problems within the family, including (if appropriate) individuals identified by such youth as
			 family,.(b)NondiscriminationPart F is amended by inserting after
			 section 386A (42 U.S.C. 5732–1) the following:386B.Nondiscrimination(a)In generalNo person in the United States shall, on the basis of actual or perceived race, color, religion,
			 national origin, sex, gender identity (as defined in section 249(c)(4) of
			 title 18, United States Code), sexual orientation, or disability, be
			 excluded from participation in, denied the benefits of, or subjected to
			 discrimination under any program or activity funded in whole or in part
			 with funds made available under this title, or any other program or
			 activity funded in whole or in part with amounts appropriated for grants,
			 cooperative agreements, or other assistance administered by the
			 Administration for Children and Families of the Department of Health and
			 Human Services.(b)DisqualificationAny State, locality, organization, agency, or entity that violates the requirements of subsection
			 (a) shall not be eligible to receive any grant, assistance, or funding
			 provided under
			 this title..(c)DefinitionsSection 387 (42 U.S.C. 5732a) is amended—(1)by redesignating paragraphs (7) and (8) as paragraphs (8) and (9), respectively;(2)in paragraph (5)(B)(v)—(A)by redesignating subclauses (II) through (IV) as subclauses (III) through (V), respectively;(B)by inserting after subclause (I), the following:(II)trafficking in persons;;(C)in subclause (IV), as so redesignated—(i)by striking diseases and inserting infections; and(ii)by striking and at the end;(D)in subclause (V), as so redesignated, by striking the period and
			 inserting ; and; and(E)by adding at the end the following:(VI)suicide.;(3)in paragraph (6)(B), by striking prostitution, and inserting trafficking in persons,;(4)by inserting after paragraph (6),  the following:(7)Trafficking in personsThe term trafficking in persons has the meaning given the term severe forms of trafficking in persons in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102).;(5)in paragraph (8), as so redesignated—(A)by inserting to homeless youth after provides; and(B)by inserting , to establish a stable family or community supports, after self-sufficient living; and(6)in paragraph (9)(B), as so redesignated—(A)in clause (ii)—(i)by inserting or able after willing; and(ii)by striking or at the end;(B)in clause (iii), by striking the period and inserting ; or; and(C)by adding at the end the following:(iv)who is	involved in the child welfare or juvenile justice system, but who is not receiving
			 government-funded housing..(d)Authorization of appropriationsSection  388(a) (42 U.S.C. 5751(a)) is amended—(1)in paragraph (1), by striking for fiscal year 2009, and all that follows through the period and inserting for each of fiscal years 2015 through 2019.;(2)in paragraph (3)(B), by striking such sums as may be necessary for fiscal years 2009, 2010, 2011, 2012, and 2013. and inserting $2,000,000 for each of fiscal years 2015 through 2019.; and(3)in paragraph (4), by striking for fiscal year 2009 and all that follows through the period and inserting for each of fiscal years 2015 through 2019..1.Short titleThis Act may be cited as the
		  Runaway and Homeless Youth and Trafficking Prevention Act.IRunaway and Homeless Youth Act101.ReferencesExcept as otherwise specifically provided, whenever in this title an amendment or repeal is
			 expressed
			 in terms of an amendment to, or repeal of, a provision, the amendment or
			 repeal shall be considered to be made to a provision of the Runaway and
			 Homeless Youth Act (42 U.S.C. 5701 et seq.).102.FindingsSection 302 (42 U.S.C. 5701) is amended—(1)in paragraph (2), by inserting age, gender, and culturally and before linguistically appropriate;(2)in paragraph (4), by striking outside the welfare system and the law enforcement system  and inserting , in collaboration with public assistance systems, the law enforcement system, and the child
			 welfare system;(3)in paragraph (5)—(A)by inserting a safe place to live and after youth need; and(B)by striking and at the end;(4)in paragraph (6), by striking the period and inserting ; and; and(5)by adding at the end the following:(7)runaway and homeless youth are at a high risk of becoming victims of sexual exploitation and
			 trafficking in persons..103.Basic center grant program(a)Grants for centers and servicesSection 311(a) (42 U.S.C. 5711(a)) is amended—(1)in paragraph (1), by striking services and all that follows through the period and inserting safe shelter and  services, including trauma-informed services, for runaway and homeless youth and,
			 if appropriate,
			 services for the families of such youth, including (if appropriate)
			 individuals identified by such youth as family.; and(2)in paragraph (2)—(A)in subparagraph (A), by striking mental health,;(B)in subparagraph (B)—(i)in clause (i), by striking 21 days; and and inserting 30 days;;(ii)in clause (ii)—(I)by inserting age, gender, and culturally and linguistically appropriate before individual;(II)by inserting , as appropriate, after group; and(III)by striking as appropriate and inserting including (if appropriate) counseling for individuals identified by such youth as family; and(iii)by adding at the end the following:(iii)suicide prevention services; and; and(C)in subparagraph (C)—(i)in clause (ii), by inserting age, gender, and culturally and linguistically appropriate before home-based services;(ii)in clause (iii), by striking and at the end;(iii)in clause (iv), by striking diseases. and inserting infections;; and(iv)by adding at the end the following:(v)trauma-informed and gender-responsive services for runaway or homeless youth, including such youth
			 who are victims of trafficking in persons or sexual exploitation; and(vi)an assessment of family engagement in support and reunification (if reunification is appropriate),
			 interventions, and services for parents or legal guardians of such youth,
			 or (if appropriate) individuals identified by such youth as family..(b)Eligibility; plan requirementsSection 312 (42 U.S.C. 5712) is amended—(1)in subsection (b)—(A)in paragraph (5), by inserting , or (if appropriate) individuals identified by such youth as family, after parents or legal guardians;(B)in paragraph (6), by striking cultural minority and persons with limited ability to speak English and inserting cultural minority, persons with limited ability to speak English, and runaway or homeless youth who
			 are victims of trafficking in persons or sexual exploitation;(C)by striking paragraph (7) and inserting the following:(7)shall keep adequate statistical records profiling the youth and family members of such youth whom
			 the applicant serves, including demographic information on and the number
			 of—(A)such youth who are not referred to out-of-home shelter services;(B)such youth who are members of vulnerable or underserved populations;(C)such youth who are victims of trafficking in persons or sexual exploitation, disaggregated by—(i)such youth who have been coerced or forced into a commercial sex act, as defined in section 103 of
			 the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102);(ii)such youth who have been coerced or forced into other forms of labor; and(iii)such youth who have engaged in a commercial sex act, as so defined, for any reason other than by
			 coercion or force;(D)such youth who are pregnant or parenting;(E)such youth who have been involved in  the child welfare system; and(F)such youth who have been involved in the juvenile justice system;;(D)by redesignating paragraphs (8) through (13) as paragraphs (9) through (14);(E)by inserting after paragraph (7) the following:(8)shall ensure that—(A)the records described in paragraph (7), on an individual runaway or homeless youth, shall not be
			 disclosed
			 without the consent of the individual youth, and parent or legal guardian
			 of such youth	or (if appropriate) an individual identified by such youth
			 as family, to anyone other than another agency compiling statistical
			 records or a government agency involved
			 in the disposition of criminal charges against an individual runaway or
			 homeless youth; and(B)reports or other  documents based on the statistics described in paragraph (7) shall not disclose
			 the identity of any individual runaway or homeless youth;;(F)in paragraph (9), as so redesignated, by striking statistical summaries and inserting statistics;(G)in paragraph (13)(C), as so redesignated—(i)by striking clause (i) and inserting:(i)the number and characteristics of runaway and homeless youth, and youth at risk of family
			 separation, who participate in the project, including such information on—(I)such youth (including both types of such participating youth) who are victims of trafficking in
			 persons or sexual exploitation, disaggregated by—(aa)such youth who
			 have been coerced or forced into a commercial sex act, as defined in
			 section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C.
			 7102);(bb)such youth who
			 have been coerced or forced into other forms of labor; and(cc)such youth who
			 have engaged in a commercial sex act, as so defined, for any reason other
			 than by coercion or force;(II)such youth who are pregnant or parenting;(III)such youth who have been involved in the child welfare system; and(IV)such youth who have been involved in the juvenile justice system; and; and(ii)in clause (ii), by striking and at the end;(H)in paragraph (14), as so redesignated, by striking the period and inserting for natural disasters, inclement weather, and mental health emergencies;; and(I)by adding at the end the following:(15)shall provide age, gender, and culturally and
			 linguistically appropriate services to runaway and homeless youth; and(16)shall assist youth in completing the Free Application for Federal Student Aid described in section
			 483 of the Higher Education Act of 1965 (20 U.S.C. 1090).; and(2)in subsection (d)—(A)in paragraph (1)—(i)by inserting age, gender, and culturally and linguistically appropriate after provide;(ii)by striking families (including unrelated individuals in the family households) of such youth and inserting families of such youth (including unrelated individuals in the family households of such youth and,
			 if appropriate, individuals identified by such youth as family); and(iii)by inserting suicide prevention, after physical health care,; and(B)in paragraph (4), by inserting , including training on trauma-informed and youth-centered care after home-based services.(c)Approval of applicationsSection 313(b) (42 U.S.C. 5713(b)) is amended—(1)by striking priority to and all that follows through who and inserting priority to eligible applicants who;(2)by striking ; and and inserting a period; and(3)by striking paragraph (2).104.Transitional living grant programSection 322(a) (42 U.S.C. 5714–2(a)) is amended—(1)in paragraph (1)—(A)by inserting age, gender, and culturally and linguistically appropriate before information and counseling services; and(B)by striking job attainment skills, and mental and physical health care and inserting job attainment skills, mental and physical health care, and suicide prevention services;(2)by redesignating paragraphs (3) through (8) and (9) through (16) as paragraphs (5) through (10) and
			 (12) through (19), respectively;(3)by inserting after paragraph (2) the following:(3)to provide counseling to homeless youth and to encourage, if appropriate, the involvement in such
			 counseling of their parents or legal guardians, or (if appropriate)
			 individuals identified by such youth as family;(4)to provide aftercare services, if possible, to homeless youth who have received shelter and
			 services from a
			 transitional living youth project, including (to the extent practicable)
			 such youth who, after receiving such shelter and services, relocate to a
			 State other than the State
			 in which such project is located;;(4)in paragraph (9), as so redesignated—(A)by inserting age, gender, and culturally and linguistically appropriate after referral of homeless youth to;(B)by striking and health care programs and inserting mental health service and health care programs, including programs providing comprehensive services
			 to
			 victims of trafficking in persons or sexual
			 exploitation,; and(C)by striking such services for youths; and inserting such programs described in this paragraph;;(5)by inserting after paragraph (10), as so redesignated, the
			 following:(11)to develop a plan to provide age, gender, and culturally and linguistically
			 appropriate services that address the needs of homeless and street youth;;(6)in paragraph (12), as so redesignated, by striking the applicant and statistical through who participate in such project, and inserting the applicant, statistical summaries describing the number, the characteristics, and the
			 demographic information of the homeless youth who participate in such
			 project, including the prevalence of trafficking in persons and sexual
			 exploitation of such youth,; and(7)in paragraph (19), as so redesignated, by inserting regarding responses to natural disasters, inclement weather, and mental health emergencies after management plan.105.Coordinating, training, research, and other activities(a)CoordinationSection 341 (42 U.S.C. 5714–21) is amended—(1)in the matter preceding paragraph (1), by inserting safety, well-being, after health,; and(2)in paragraph (2), by striking other Federal entities and inserting the Department of Housing and Urban Development, the Department of Education, the Department of
			 Labor, and the Department of Justice.(b)Grants for technical assistance and trainingSection 342 (42 U.S.C. 5714–22) is amended by inserting , including onsite and web-based techniques, such as on-demand and online learning, before to public and private entities.(c)Grants for research, evaluation, demonstration, and service projectsSection 343 (42 U.S.C. 5714–23) is amended—(1)in subsection (b)—(A)in paragraph (5)—(i)in subparagraph (A), by inserting violence, trauma, and before sexual abuse and assault;(ii)in subparagraph (B), by striking sexual abuse and assault; and and inserting sexual abuse or assault, trafficking in persons, or sexual exploitation;;(iii)in subparagraph (C), by striking who have been sexually victimized and inserting who are victims of sexual abuse or assault, trafficking in persons, or sexual exploitation; and(iv)by adding at the end the following:(D)best practices for identifying and providing age, gender, and culturally and linguistically
			 appropriate services to—(i)vulnerable and underserved youth populations;
			 and(ii)youth who are victims of trafficking in persons or sexual exploitation; and(E)verifying youth as runaway or homeless to complete the Free Application for Federal Student Aid
			 described in section
			 483 of the Higher Education Act of 1965 (20 U.S.C. 1090);;(B)in paragraph (9), by striking and at the end;(C)in paragraph (10), by striking the period and inserting ; and; and(D)by adding at the end the following:(11)examining the intersection between the runaway and homeless youth populations and
			 trafficking in persons, including noting whether such youth who are
			 victims of trafficking in persons were previously
			 involved in the child welfare or juvenile justice systems.; and(2)in subsection (c)(2)(B), by inserting , including such youth who are victims of trafficking in persons or sexual exploitation after runaway or homeless youth.(d)Periodic estimate of incidence and prevalence of youth homelessnessSection 345 (42 U.S.C. 5714–25) is amended—(1)in subsection (a)—(A)in paragraph (1)—(i)by striking 13 and inserting 12; and(ii)by striking and at the end;(B)in paragraph (2), by striking the period and inserting a semicolon; and(C)by adding at the end the following:(3)that includes demographic information about and characteristics of runaway or homeless youth,
			 including such youth who are victims of trafficking in persons or
			 sexual exploitation; and(4)that does not disclose the identity of any runaway or homeless youth.; and(2)in subsection (b)(1)—(A)in the matter preceding subparagraph (A),  by striking 13 and inserting 12;(B)in subparagraph (A), by striking and at the end;(C)by redesignating subparagraph (B) as subparagraph (C);(D)by inserting after subparagraph (A) the following:(B)incidences, if any, of—(i)such individuals who are victims of trafficking in persons; or(ii)such individuals who are victims of sexual
			 exploitation; and; and(E)in subparagraph (C), as so redesignated—(i)in clause  (ii), by striking ; and and inserting , including mental health services;; and(ii)by adding at the end the following:(iv)access to education and job training; and.106.Sexual abuse prevention programSection 351 (42 U.S.C. 5714–41)  is amended—(1)in subsection (a)—(A)by inserting public and before nonprofit; and(B)by striking prostitution, or sexual exploitation. and inserting violence, trafficking in persons, or sexual exploitation.; and(2)by adding at the end the following:(c)Eligibility requirementsTo be eligible to receive a grant under subsection (a), an applicant shall certify to the Secretary
			 that such applicant has systems in place to ensure that such applicant can
			 provide age, gender, and culturally and linguistically appropriate
			 services to all youth described in subsection (a)..107.General provisions(a)ReportsSection 382(a) (42 U.S.C. 5715(a)) is amended—(1)in paragraph (1)—(A)by redesignating subparagraphs (B) through (D) as subparagraphs (C) through (E), respectively; and(B)by inserting after subparagraph (A) the following:(B)collecting data on trafficking in persons and sexual exploitation of runaway and homeless youth;; and(2)in paragraph (2)—(A)by striking subparagraph (A) and inserting the following:(A)the number and characteristics of homeless youth served by such projects, including—(i)such youth who are victims of trafficking in persons or sexual exploitation;(ii)such youth who are pregnant or parenting;(iii)such youth who have been involved in the child welfare system; and(iv)such youth who have been involved in the juvenile justice system;; and(B)in subparagraph (F), by striking intrafamily problems  and inserting  problems within the family, including (if appropriate) individuals identified by such youth as
			 family,.(b)NondiscriminationPart F is amended by inserting after
			 section 386A (42 U.S.C. 5732–1) the following:386B.Nondiscrimination(a)In generalNo person in the United States shall, on the basis of actual or perceived race, color, religion,
			 national origin, sex, gender identity (as defined in section 249(c)(4) of
			 title 18, United States Code), sexual orientation, or disability, be
			 excluded from participation in, denied the benefits of, or subjected to
			 discrimination under any program or activity funded in whole or in part
			 with funds made available under this title, or any other program or
			 activity funded in whole or in part with amounts appropriated for grants,
			 cooperative agreements, or other assistance administered by the
			 Administration for Children and Families of the Department of Health and
			 Human Services.(b)DisqualificationAny State, locality, organization, agency, or entity that violates the requirements of subsection
			 (a) shall not be eligible to receive any grant, assistance, or funding
			 provided under
			 this title.386C.Accountability(a)In generalAll grants awarded by the Secretary under this title shall be subject to the
			 following accountability provisions:
								(1)Audit requirement
									(A)DefinitionIn this paragraph, the term
			 unresolved audit finding means an audit report finding in the
			 final audit report of the Inspector General of the Department of Health
			 and Human Services
			 that
			 the grantee has used grant funds for an unauthorized expenditure or
			 otherwise
			 unallowable cost that is not closed or resolved during the 12-month period
			 beginning on the date on which the final audit report is issued.
									(B)RequirementBeginning in the first fiscal year
			 beginning after the date of enactment of the Runaway and Homeless Youth
			 and Trafficking Prevention Act, and in each fiscal year
			 thereafter, the Inspector General of the Department of Health and Human
			 Services shall
			 conduct
			 audits of recipients of grants under this title to prevent waste, fraud,
			 and abuse of funds by grantees. The Inspector
			 General
			 shall determine the appropriate number of grantees to be audited each
			 year.
									(C)Mandatory exclusionA recipient of grant funds under this title
			 that is found to have an unresolved audit
			 finding shall not be eligible to receive grant funds under this title
			 during the first 2 fiscal years beginning after the
			 end
			 of the 12-month period described in subparagraph (A).
									(D)PriorityIn awarding grants under this title, the Secretary shall give priority to
			 eligible
			 applicants that did not have an unresolved audit finding during the 3
			 fiscal
			 years before submitting an application for a grant under this title.
									(E)ReimbursementIf an entity is awarded grant funds under
			 this title during the 2-fiscal-year period
			 during which the entity is barred from receiving grants under subparagraph
			 (C),
			 the Secretary shall—
										(i)deposit an amount equal to the amount of
			 the grant funds that were improperly awarded to the grantee into the
			 General
			 Fund of the Treasury; and
										(ii)seek to recoup the costs of the repayment
			 to the fund from the grant recipient that was erroneously awarded grant
			 funds.
										(2)Nonprofit organization
			 requirements
									(A)DefinitionFor purposes of this paragraph and the
			 grant programs under this title, the term
			 nonprofit organization means an organization that is described in
			 section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from
			 taxation under section 501(a) of such Code.
									(B)ProhibitionThe Secretary may not award a grant
			 under this title to a nonprofit
			 organization
			 that holds money in offshore accounts for the purpose of avoiding paying
			 the
			 tax described in section 511(a) of the Internal Revenue Code of 1986.
									(C)DisclosureEach nonprofit organization that is awarded
			 a grant under this title and uses the
			 procedures prescribed in regulations to create a rebuttable presumption of
			 reasonableness for the compensation of its officers, directors, trustees,
			 and
			 key employees, shall disclose to the Secretary, in the application
			 for
			 the grant, the process for determining such compensation, including the
			 independent persons involved in reviewing and approving such compensation,
			 the
			 comparability data used, and contemporaneous substantiation of the
			 deliberation
			 and decision. Upon request, the Secretary shall make the
			 information
			 disclosed under this subparagraph available for public inspection.
									(3)Conference expenditures
									(A)LimitationNo amounts authorized to be appropriated to
			 the Department of Health and Human Services under this title
			 may
			 be used by the Secretary, or by any individual or entity awarded
			 discretionary funds through a cooperative agreement under this title, to
			 host or support any expenditure for conferences
			 that
			 uses more than $20,000 in funds made available to the Department of
			 Health and Human Services,
			 unless the Deputy Secretary or the appropriate Assistant Secretary,
			 Director, or principal deputy (as designated by the Deputy
			 Secretary) provides prior written authorization that the funds may be
			 expended to
			 host the conference.
									(B)Written approvalWritten approval under subparagraph (A)
			 shall include a written estimate of all costs associated with the
			 conference,
			 including the cost of all food, beverages, audio-visual equipment,
			 honoraria
			 for speakers, and entertainment.
									(C)ReportThe Deputy Secretary shall submit an
			 annual report to the Committee on the Judiciary of the Senate and the
			 Committee
			 on Education and the Workforce of the House of Representatives
							 on all conference
			 expenditures
			 approved under this paragraph.
									(4)Annual certificationBeginning in the first fiscal year
			 beginning after the date of enactment of the Runaway and Homeless Youth
			 and Trafficking Prevention Act, the Secretary
			 shall
			 submit, to the Committee on the Judiciary and the Committee on
			 Appropriations
			 of the Senate and the Committee on Education and the Workforce and the
			 Committee on
			 Appropriations of the House of Representatives, an annual certification
			 indicating whether—
									(A)all audits issued by the Office of the
			 Inspector General under paragraph (1) have been completed and reviewed by
			 the
			 appropriate Assistant Secretary or Director;
									(B)all mandatory exclusions required under
			 paragraph (1)(C) have been issued;
									(C)all reimbursements required under paragraph
			 (1)(E) have been made; and
									(D)includes a list of any grant recipients
			 excluded under paragraph (1) from the previous year.(5)Prohibition on lobbying activity(A)In generalAmounts authorized to be appropriated under this title may not be utilized by any grant recipient
			 to—(i)lobby any representative of the Department of Health and Human Services regarding the award of
			 grant funding; or(ii)lobby any representative of a Federal, State, local, or tribal government regarding the award of
			 grant funding.(B)PenaltyIf the Secretary determines that any recipient of a grant under this title has violated
			 subparagraph (A), the Secretary shall—(i)require the grant recipient to repay the grant amount in full; and(ii)prohibit the grant recipient from receiving another grant under this title  for not less than 5
			 years.(b)DefinitionIn this section, the term grant includes a contract or agreement for Federal financial assistance..(c)DefinitionsSection 387 (42 U.S.C. 5732a) is amended—(1)by redesignating paragraphs (1) through (6), and (7) and (8), as paragraphs (2) through (7), and
			 (9) and (10), respectively;(2)by inserting before paragraph (2), as so redesignated, the following:(1)Culturally and linguistically appropriateThe term culturally and linguistically appropriate, with respect to services,  has the meaning given the term culturally and linguistically appropriate services in the National Standards for Culturally and Linguistically Appropriate Services in Health and Health Care, issued in April 2013, by the Office of Minority Health of the Department of Health and Human
			 Services.;(3)in paragraph (6)(B)(v), as so redesignated—(A)by redesignating subclauses (II) through (IV) as subclauses (III) through (V), respectively;(B)by inserting after subclause (I), the following:(II)trafficking in persons;;(C)in subclause (IV), as so redesignated—(i)by striking diseases and inserting infections; and(ii)by striking and at the end;(D)in subclause (V), as so redesignated, by striking the period and
			 inserting ; and; and(E)by adding at the end the following:(VI)suicide.;(4)in paragraph (7)(B), as so redesignated, by striking prostitution, and inserting trafficking in persons,;(5)by inserting after paragraph (7), as so redesignated,  the following:(8)Trafficking in personsThe term trafficking in persons has the meaning given the term severe forms of trafficking in persons in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102).;(6)in paragraph (9), as so redesignated—(A)by inserting to homeless youth after provides; and(B)by inserting , to establish a stable family or community supports, after self-sufficient living; and(7)in paragraph (10)(B), as so redesignated—(A)in clause (ii)—(i)by inserting or able after willing; and(ii)by striking or at the end;(B)in clause (iii), by striking the period and inserting ; or; and(C)by adding at the end the following:(iv)who is	involved in the child welfare or juvenile justice system, but who is not receiving
			 government-funded housing..(d)Authorization of appropriationsSection  388(a) (42 U.S.C. 5751(a)) is amended—(1)in paragraph (1), by striking for fiscal year 2009, and all that follows through the period and inserting for each of fiscal years 2015 through 2019.;(2)in paragraph (3)(B), by striking such sums as may be necessary for fiscal years 2009, 2010, 2011, 2012, and 2013. and inserting $2,000,000 for each of fiscal years 2015 through 2019.; and(3)in paragraph (4), by striking for fiscal year 2009 and all that follows through the period and inserting for each of fiscal years 2015 through 2019..IICombatting Human Trafficking201.Short
			 titleThis title may be cited as
			 the Justice for Victims of Trafficking
			 Act of 2014.202.Domestic
			 trafficking victims' fund(a)In
			 generalChapter 201 of title 18, United States Code, is amended
			 by adding at the end the following:3014.Additional
				special assessment(a)In addition to
				the assessment imposed under section 3013, the court shall assess
			 an amount of
				$5,000 on any non-indigent person or entity convicted of an offense
			 under—(1)chapter 77
				(relating to peonage, slavery, and trafficking in persons);(2)chapter 109A
				(relating to sexual abuse);(3)chapter 110
				(relating to sexual exploitation and other abuse of children);(4)chapter 117
				(relating to transportation for illegal sexual activity and related
			 crimes);
				or(5)section 274 of
				the Immigration and Nationality Act (8 U.S.C. 1324) (relating to
			 human
				smuggling), unless the person induced, assisted, abetted, or aided
			 only an individual who at the time of such action was the alien’s spouse,
			 parent, son, or daughter (and no other individual) to enter the United
			 States in violation of law.(b)An assessment
				under subsection (a) shall not be payable until the person subject
			 to the
				assessment has satisfied all outstanding court-ordered fines and
			 orders of restitution arising from the
				criminal convictions on which the special assessment is based.(c)There is
				established in the Treasury of the United States a fund, to be
			 known as the
				Domestic Trafficking Victims' Fund (referred to in this section
				as the Fund), to be administered by the Attorney General, in
				consultation with the Secretary of Homeland Security and the
			 Secretary of
				Health and Human Services.(d)Notwithstanding
				section 3302 of title 31, United States Code, or any other law
			 regarding the
				crediting of money received for the Government, there shall be
			 deposited in the
				Fund an amount equal to the amount of the assessments collected
			 under this
				section, which shall remain available until expended.(e)(1)From amounts in the
				Fund, in addition to any other amounts available, and without
			 further appropriation, the Attorney General, in
			 coordination
				with the Secretary of Health and Human Services shall, for each of
			 fiscal years
				2015 through 2019, use amounts available in the Fund to award
			 grants or enhance
				victims' programming under—(A)sections 202, 203, and 204 of the
				Trafficking Victims Protection Reauthorization Act of 2005 (42
			 U.S.C. 14044a,
				14044b, and 14044c);(B)subsections
				(b)(2) and (f) of section 107 of the Trafficking Victims Protection
			 Act of 2000
				(22 U.S.C. 7105); and(C)section 214(b) of the Victims of Child Abuse Act of 1990 (42 U.S.C. 13002(b)).(2)Of the amounts in the Fund used under paragraph (1), not less than $2,000,000 shall be used for
			 grants to provide services for child pornography victims under section
			 214(b) of the Victims of Child Abuse Act of 1990 (42 U.S.C. 13002(b)).(f)(1)Effective on the day
				after the date of enactment of the Justice for Victims of Trafficking Act of 2014, on September 30 of each
				fiscal year, all unobligated balances in the Fund shall be
			 transferred to the
				Crime Victims Fund established under section 1402 of the Victims of
			 Crime Act
				of 1984 (42 U.S.C. 10601).(2)Amounts transferred under paragraph
				(1)—(A)shall be available for any authorized
				purpose of the Crime Victims Fund; and(B)shall remain available until
				expended.(g)The amount
				assessed under subsection (a) shall, subject to subsection (b), be
			 collected in the manner that fines are
				collected in criminal cases.(h)The obligation to
				pay an assessment imposed on or after the date of enactment of the
				Justice for Victims of Trafficking Act of 2014 shall not cease until the assessment is paid in
				full..(b)Technical and
			 conforming amendmentThe table of sections for chapter 201 of
			 title 18, United States Code, is amended by inserting after the item
			 relating
			 to section 3013 the following:3014. Additional special
				assessment..203.Official recognition  of
			 American victims of human traffickingSection 107(f) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7105) is amended by
			 adding at the end the following:(4)Official recognition of american victims of human trafficking(A)In generalUpon receiving credible information that establishes by a preponderance of the evidence that a
			 covered individual is a victim of a severe form of trafficking and at the
			 request of the covered individual, the Secretary of Health and Human
			 Services shall promptly issue a determination	that the covered individual
			  is a victim of a severe form of trafficking. The Secretary shall have
			 exclusive authority to make such  a determination.(B)Covered individual definedIn this subsection, the term covered individual means—(i)a citizen of the United States; or(ii)an alien lawfully admitted for permanent residence (as that term is defined in section 101(20) of
			 the Immigration and Nationality Act (8 U.S.C. 1101(20))).(C)ProcedureFor purposes of this paragraph, in determining whether a covered individual has provided credible
			 information that the covered individual is a victim of a severe form of
			 trafficking, the Secretary of Health and Human Services shall consider all
			 relevant and credible evidence, and if  appropriate, consult with the
			 Attorney General, the Secretary of Homeland Security, or the Secretary of
			 Labor.(D)Presumptive evidenceFor purposes of this paragraph, the following forms of evidence shall receive deference in 
			 determining whether a covered individual has established that the covered
			 individual is	a victim of a severe form of trafficking:(i)A sworn statement by the covered individual  or a representative of the covered individual  if the
			 covered individual  is present at the time of such statement but not able
			 to competently make such sworn statement.(ii)Police, government agency, or court records or files.(iii)Documentation from a social services, trafficking, or domestic violence program, child welfare or
			 runaway and homeless youth program, or a legal, clinical, medical, or
			 other professional from whom the covered individual has sought assistance
			 in dealing with the crime.(iv)A statement from any other individual with knowledge of the circumstances that provided the basis
			 for the claim.(v)Physical evidence.(E)Regulations requiredNot later than 18 months after the date of enactment of the Justice for Victims of Trafficking Act of 2014, the Secretary of Health and Human Services shall adopt
			 regulations to implement this paragraph.(F)Rule of construction; official recognition optionalNothing in this paragraph shall be construed to require a covered individual to   obtain a
			 determination	under this paragraph in order to be defined or classified
			 as a victim of a severe form of trafficking under this section..204.Victim-centered
			 human trafficking deterrence block grant program(a)In generalSection 203 of the Trafficking Victims
			 Protection Reauthorization Act of 2005 (42 U.S.C. 14044b) is amended to
			 read as
			 follows:203.Victim-centered
				child human trafficking deterrence block grant program(a)Grants
				authorizedThe Attorney General may make block grants to an
				eligible entity to develop, improve, or expand comprehensive
			 domestic child human
				trafficking deterrence programs that assist law enforcement
			 officers,
				prosecutors, judicial officials, and qualified victims' services
			 organizations
				in collaborating to rescue and restore the lives of victims, while
				investigating and prosecuting offenses involving child human
			 trafficking.(b)Authorized
				activitiesGrants awarded under subsection (a) may be used
				for—(1)the establishment
				or enhancement of specialized training programs for law enforcement
			 officers,
				first responders, health care officials, child welfare officials,
			 juvenile
				justice personnel, prosecutors, and judicial personnel to—(A)identify victims
				and acts of child human trafficking;(B)address the
				unique needs of child victims of human	trafficking;(C)facilitate the
				rescue of child victims of  human trafficking;(D)investigate and
				prosecute acts of  human trafficking, including the soliciting,
			 patronizing, or
				purchasing of commercial sex acts from children, as well as
			 training to build
				cases against complex criminal networks involved in child human
			 trafficking;(E)use laws that
				prohibit acts of child human  trafficking, child sexual abuse, and
			 child rape,  and to assist in the development of
				State and local laws to prohibit, investigate, and prosecute acts
			 of child human trafficking; and(F)implement and provide education on safe harbor laws enacted by States, aimed at preventing the
			 criminalization and prosecution of child sex trafficking victims for
			 prostitution offenses;(2)the establishment
				or enhancement of dedicated anti-trafficking law enforcement units
			 and task
				forces to investigate child human trafficking offenses and to
			 rescue victims,
				including—(A)funding salaries,
				in whole or in part, for law enforcement officers, including patrol
			 officers,
				detectives, and investigators, except that the percentage of the
			 salary of the
				law enforcement officer paid for by funds from a grant awarded
			 under this
				section shall not be more than the percentage of the officer’s time
			 on duty
				that is dedicated to working on cases involving child human
			 trafficking;(B)investigation
				expenses for cases involving child human trafficking, including—(i)wire taps;(ii)consultants with
				expertise specific to cases involving child human trafficking;(iii)travel;
				and(iv)other technical
				assistance expenditures;(C)dedicated
				anti-trafficking prosecution units, including the funding of
			 salaries for State
				and local prosecutors, including assisting in paying trial expenses
			 for
				prosecution of child human trafficking offenders, except that the
			 percentage of
				the total salary of a State or local prosecutor that is paid using
			 an award
				under this section shall be not more than the percentage of the
			 total number of
				hours worked by the prosecutor that is spent working on cases
			 involving child
				human  trafficking;(D)the establishment
				of child human trafficking victim witness safety, assistance, and
			 relocation
				programs that encourage cooperation with law enforcement
			 investigations of
				crimes of child human trafficking by leveraging existing resources
			 and delivering
				child human trafficking victims’ services through coordination
			 with—(i)child advocacy
				centers;(ii)social service
				agencies;(iii)State governmental health service
				agencies;(iv)housing
				agencies;(v)legal services
				agencies; and(vi)non-governmental
				organizations and shelter service providers with substantial
			 experience in
				delivering comprehensive services to victims of child human 
			 trafficking;
				and(E)the establishment or enhancement of other necessary victim assistance programs or personnel, such
			 as victim or child advocates, child-protective services, child forensic
			 interviews, or other necessary service providers; and(3)the establishment
				or enhancement of problem solving court programs for trafficking
			 victims that
				include—(A)mandatory and
				regular training requirements for judicial officials involved in
			 the
				administration or operation of the court program described under
			 this
				paragraph;(B)continuing
				judicial supervision of victims of child human trafficking who have
			 been
				identified by a law enforcement or judicial officer as a potential
			 victim of
				child human trafficking, regardless of whether the victim has been
			 charged with a
				crime related to human trafficking;(C)the development
				of a specialized and individualized, court-ordered treatment
			 program for
				identified victims of child human trafficking, including—(i)State-administered outpatient
				treatment;(ii)life skills
				training;(iii)housing
				placement;(iv)vocational
				training;(v)education;(vi)family support
				services; and(vii)job
				placement;(D)centralized case
				management involving the consolidation of all of each child human 
			 trafficking
				victim’s cases and offenses, and the coordination of all
			 trafficking victim
				treatment programs and social services;(E)regular and
				mandatory court appearances by the victim during the duration of
			 the treatment
				program for purposes of ensuring compliance and effectiveness;(F)the ultimate
				dismissal of relevant non-violent criminal charges against the
			 victim, where
				such victim successfully complies with the terms of the
			 court-ordered treatment
				program; and(G)collaborative
				efforts with child advocacy centers, child welfare agencies, 
			 shelters, and non-governmental
				organizations to provide comprehensive services to victims and
			 encourage
				cooperation with law enforcement.(c)Application(1)In
				generalAn eligible entity shall submit an application to the
				Attorney General for a grant under this section in such form and
			 manner as the
				Attorney General may require.(2)Required
				informationAn application submitted under this subsection
				shall—(A)describe the
				activities for which assistance under this section is sought;(B)include a
				detailed plan for the use of funds awarded under the grant; and(C)provide such
				additional information and assurances as the Attorney General
			 determines to be
				necessary to ensure compliance with the requirements of this
			 section.(3)PreferenceIn reviewing applications submitted in accordance with paragraphs (1) and (2), the 
				Attorney General shall give preference to grant applications if—(A)the application
				includes a plan to use awarded funds to engage in all activities
			 described
				under paragraphs (1) through (3) of subsection (b); or(B)the application
				includes a plan by the State or unit of local government to
			 continue funding of
				all activities funded by the award after the expiration of the
			 award.(d)Duration and
				renewal of award(1)In
				generalA grant under this section shall expire 3 years after the
				date of award of the grant.(2)RenewalA
				grant under this section shall be renewable not more than 2 times
			 and for a
				period of not greater than2 years.(e)EvaluationThe
				Attorney General shall enter into a contract with a
			 non-governmental organization, including an academic or
			 non-profit
				organization, that has experience in issues related to child human
			 trafficking and
				evaluation of grant programs to conduct periodic evaluations of
			 grants made
				under this section to determine the impact and effectiveness of
			 programs funded
				with grants awarded under this section.(f)Mandatory
				exclusionAn eligible entity awarded funds under this section
				that is found to have used grant funds for any unauthorized
			 expenditure or
				otherwise unallowable cost shall not be eligible for any grant
			 funds awarded
				under the block grant for 2 fiscal years following the year in
			 which the
				unauthorized expenditure or unallowable cost is reported.(g)Compliance
				RequirementAn eligible entity shall not be eligible to receive a
				grant under this section if within the 5 fiscal years before
			 submitting an
				application for a grant under this section, the grantee has been
			 found to have
				violated the terms or conditions of a Government grant program by
			 utilizing
				grant funds for unauthorized expenditures or otherwise unallowable
				costs.(h)Administrative
				CapThe cost of administering the grants authorized by this
				section shall not exceed 5 percent of the total amount expended
			 to carry
				out this section.(i)Federal
				shareThe Federal share of the cost of a program funded by a
				grant awarded under this section shall be—(1)70 percent in the
				first year;(2)60 percent in the
				second year; and(3)50 percent in the
				third year, and all subsequent years.(j)Authorization
				of funding; fully offsetFor purposes of carrying out this
				section, the Attorney General, in consultation with the Secretary
			 of Health and
				Human Services, is authorized to award not more than $7,000,000 of
			 the funds
				available in the Domestic Trafficking Victims’ Fund, established
			 under section
				3014 of title 18, United States Code, for each of fiscal years 2015
			 through
				2019.(k)DefinitionsIn
				this section—(1)the term
				child means a person under the age of 18;(2)the term
				child advocacy center means a center created under subtitle A of
				the Victims of Child Abuse Act of 1990 (42 U.S.C. 13001 et seq.);(3)the term child human trafficking means 1 or more severe forms of trafficking in persons (as defined in section 103 of the 
			 Trafficking Victims Protection Act of 2000 (22 U.S.C.	7102)) involving a
			 victim who is a child; and(4)the term
				eligible entity means a State or unit of local government
				that—(A)has significant
				criminal activity involving child human trafficking;(B)has demonstrated
				cooperation between Federal, State, local, and, where applicable,
			 tribal law
				enforcement agencies, prosecutors, and social service providers in
			 addressing
				child human trafficking;(C)has developed a
				workable, multi-disciplinary plan to combat child human
			 trafficking,
				including—(i)the establishment
				of a shelter for victims of child human trafficking, through
			 existing or new
				facilities;(ii)the provision of
				trauma-informed, gender-responsive  rehabilitative care to victims
			 of child
				human trafficking;(iii)the provision
				of specialized training for law enforcement officers and social
			 service
				providers for all forms of human trafficking, with a focus on
			 domestic child human
				trafficking;(iv)prevention,
				deterrence, and prosecution of offenses involving child human
			 trafficking,
				including soliciting, patronizing, or purchasing human acts with
			 children;(v)cooperation or
				referral agreements with organizations providing outreach or other
			 related
				services to runaway and homeless youth;(vi)law enforcement
				protocols or procedures to screen all individuals arrested for
			 prostitution,
				whether adult or child, for victimization by sex trafficking and by
			 other
				crimes, such as sexual assault and domestic violence; and(vii)cooperation or referral agreements with State child welfare agencies and child advocacy centers;
			 and(D)provides an
				assurance that, under the plan under subparagraph (C), a victim of
			 child human
				trafficking shall not be required to collaborate with law
			 enforcement officers
				to have access to any shelter or services provided with a grant
			 under this
				section.(l)Grant accountability; specialized victims’ service requirementNo grant funds under this section may be awarded or transferred to any entity unless such entity 
			 has demonstrated substantial experience providing services to victims of
			 human trafficking or related populations (such as runaway and homeless
			 youth), or employs staff specialized in the treatment of human trafficking
			 victims..(b)Table of contentsThe table of contents in section 1(b) of the Trafficking Victims Protection Reauthorization Act of
			 2005 (22 U.S.C. 7101 note) is amended by striking the item relating to
			 section 203 and inserting the following:Sec. 203. Victim-centered
				child human trafficking deterrence block grant program..205.Direct services
			 for victims of child pornographyThe Victims of Child Abuse Act of 1990 (42
			 U.S.C. 13001 et seq.) is amended—(1)in section 212(5) (42 U.S.C. 13001a(5)), by
			 inserting , including human trafficking and the production of child
			 pornography before the semicolon at the end; and(2)in section 214 (42 U.S.C. 13002)—(A)by redesignating subsections (b), (c), and (d) as subsections (c), (d), and (e), respectively; and(B)by inserting after subsection (a) the following:(b)Direct services for victims of child pornographyThe Administrator, in coordination with the Director and with the Director of the Office of Victims
			 of Crime, may make grants to  develop and implement specialized programs
			 to identify and provide direct services to victims of child pornography..206.Increasing
			 restitution for trafficking victims(a)Title 18
			 amendmentsSection 1594 of title 18, United States Code, is
			 amended—(1)by redesignating subsection (f) as subsection (g); and(2)by inserting after subsection (e) the following:(f)Notwithstanding any other provision of law, the Attorney General shall transfer assets forfeited
			 pursuant to this section, or the proceeds derived from the sale thereof,
			 to satisfy victim restitution orders arising from violations of this
			 chapter. Such transfers shall have priority over any other claims to the
			 assets or their proceeds..(b)Title 28
			 amendmentSection 524(c)(1)(B) of title 28, United States Code,
			 is amended by inserting chapter 77 of title 18, after
			 criminal drug laws of the United States or of.(c)Title 31
			 amendmentSection 9703(a)(2)(B) of title 31, United States Code
			 (relating to the Department of the Treasury Forfeiture Fund), is amended—(1)in clause
			 (iii)(III), by striking and at the end;(2)in clause (iv),
			 by striking the period at the end and inserting ; and;
			 and(3)by inserting
			 after clause (iv) the following:(v)the United States
				Immigration and Customs Enforcement with respect to a violation of
			 chapter 77
				of title 18 (relating to human
				trafficking)..207.Streamlining State and local human trafficking investigationsSection 2516(2) of title 18, United States Code, is amended by inserting human trafficking, child sexual exploitation, child pornography production, after kidnapping,.208.Enhancing human
			 trafficking reportingSection
			 505 of title I of the Omnibus Crime Control and Safe Streets Act of 1968
			 (42 U.S.C. 3755)
			 is amended by adding at the end the following:(i)Part 1 violent
				crimes To include human traffickingFor purposes of this section, the term
				part 1 violent crimes shall include severe forms of trafficking
				in persons, as defined in section 103 of the Trafficking Victims
			 Protection
				Act of 2000 (22 U.S.C.
				7102)..209.Reducing demand
			 for sex trafficking(a)Clarification of range of conduct punished as sex traffickingSection 1591 of title 18, United States Code, is
			 amended—(1)in subsection
			 (a)(1), by striking or maintains and inserting maintains,
			 patronizes, or solicits;(2)in subsection
			 (b)—(A)in paragraph (1),
			 by striking or obtained and inserting obtained,
			 patronized, or solicited; and(B)in paragraph (2),
			 by striking or obtained and inserting obtained,
			 patronized, or solicited; and(3)in subsection
			 (c)—(A)by striking
			 or maintained and inserting , maintained, patronized, or
			 solicited; and(B)by striking
			 knew that the person and inserting knew, or recklessly
			 disregarded the fact, that the person.(b)Definition
			 amendedSection 103(10) of the Trafficking Victims Protection Act
			 of 2000 (22 U.S.C. 7102(10)) is amended by striking or obtaining
			 and inserting obtaining, patronizing, or soliciting.(c)PurposeThe purpose of the amendments made by this section is to clarify the range of conduct punished as
			 sex trafficking.210.Using existing
			 task forces to target offenders who exploit childrenNot later than 180 days after the date of
			 enactment of this Act, the Attorney General shall ensure that all task
			 forces
			 and working groups within the Innocence Lost National Initiative engage in
			 activities, programs, or operations to increase the investigative
			 capabilities
			 of State and local law enforcement officers in the detection,
			 investigation,
			 and prosecution of persons who patronize, or solicit children for sex.211.Grant Accountability(a)DefinitionIn this section, the term covered
			 grant means a grant awarded by the Attorney General under section 203 of
			 the Trafficking Victims Protection Reauthorization Act (42 U.S.C. 14044b).(b)AccountabilityAll covered grants shall be subject to the
			 following accountability provisions:(1)Audit requirement(A)In generalBeginning in the first fiscal year beginning after the date of the enactment of this Act, and in
			 each fiscal year thereafter, the Inspector General of the Department of
			 Justice shall conduct audits of recipients of a covered grant to prevent
			 waste, fraud, and abuse of funds by grantees. The Inspector General shall
			 determine the appropriate number of grantees to be audited each year.(B)DefinitionIn this paragraph, the term unresolved audit finding means a finding in the final audit report of the Inspector General of the Department of Justice
			 that the audited grantee has utilized grant funds for an unauthorized
			 expenditure or otherwise unallowable cost that is not closed or resolved
			 within 12 months from the date when the final audit report is issued.(C)Mandatory exclusionA recipient of a covered grant that is found to have an unresolved audit finding shall not be
			 eligible to receive a covered grant during the following 2 fiscal years.(D)PriorityIn awarding covered grants the Attorney General shall give priority to eligible entities that did
			 not have an unresolved audit finding during the 3 fiscal years prior to
			 submitting an application for a covered grant.(E)ReimbursementIf an entity is awarded a covered grant during the 2-fiscal-year period in which the entity is
			 barred from receiving grants under subparagraph (C), the Attorney General
			 shall—(i)deposit an amount equal to the grant funds that were improperly awarded to the grantee into the
			 General Fund of the Treasury; and(ii)seek to recoup the costs of the repayment to the fund from the grant recipient that was erroneously
			 awarded grant funds.(2)Nonprofit organization requirements(A)DefinitionFor purposes of this paragraph and covered grants, the term nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986
			 and is exempt from taxation under section 501(a) of such Code.(B)ProhibitionThe Attorney General may not award a covered grant to a nonprofit organization that holds money in
			 offshore accounts for the purpose of avoiding paying the tax described in
			 section 511(a) of the Internal Revenue Code of 1986.(C)DisclosureEach nonprofit organization that is awarded a covered grant and uses the procedures prescribed in
			 regulations to create a rebuttable presumption of reasonableness for the
			 compensation of its officers, directors, trustees and key employees, shall
			 disclose to the Attorney General, in the application for the grant, the
			 process for determining such compensation, including the independent
			 persons involved in reviewing and approving such compensation, the
			 comparability data used, and contemporaneous substantiation of the
			 deliberation and decision. Upon request, the Attorney General shall make
			 the information disclosed under this subsection available for public
			 inspection.(3)Conference expenditures(A)LimitationNo amounts authorized to be appropriated to the Department of Justice under this Act, or the
			 amendments made by this Act, may be used by the Attorney General, or by
			 any individual or organization awarded discretionary funds through a
			 cooperative agreement under this Act, or the amendments made by this Act,
			 to host or support any expenditure for conferences that uses more than
			 $20,000 in Department funds, unless the Deputy Attorney General or such
			 Assistant Attorney Generals, Directors, or principal deputies as the
			 Deputy Attorney General may designate, provides prior written
			 authorization that the funds may be expended to host a conference.(B)Written approvalWritten approval under subparagraph (A) shall include a written estimate of all costs associated
			 with the conference, including the cost of all food and beverages,
			 audiovisual equipment, honoraria for speakers, and any entertainment.(C)ReportThe Deputy Attorney General shall submit an annual report to the Committee on the Judiciary of the
			 Senate and the Committee on the Judiciary of the House of Representatives
			 on all approved conference expenditures referenced in this paragraph.(D)Annual certificationBeginning in the first fiscal year beginning after the date of the enactment of this Act, the
			 Attorney General shall submit, to the Committee on the Judiciary and the
			 Committee on Appropriations of the Senate and the Committee on the
			 Judiciary and the Committee on Appropriations of the House of
			 Representatives, an annual certification that—(i)all audits issued by the Office of the Inspector General under paragraph (1) have been completed
			 and reviewed by the appropriate Assistant Attorney General or Director;(ii)all mandatory exclusions required under paragraph (1)(C) have been issued;(iii)all reimbursements required under paragraph (1)(E) have been made; and(iv)includes a list of any grant recipients excluded under paragraph (1) from the previous year.(4)Prohibition on lobbying activity(A)In generalAmounts authorized to be appropriated under this Act, or any amendments made by this Act, may not
			 be utilized by any grant recipient to—(i)lobby any representative of the Department of Justice regarding the		award of grant
			 funding; or(ii)lobby any representative of a Federal, state, local, or tribal government		regarding
			 the award of grant funding.(B)PenaltyIf the Attorney General determines that any recipient of a covered grant has violated subparagraph
			 (A), the Attorney General shall—(i)require the grant recipient to repay the grant in full; and(ii)prohibit the grant recipient from receiving another covered grant for not	less than 5 years.IIIOther Matters 301.Response to missing children and victims of child sex trafficking(a)Missing Children's Assistance ActSection 404(b)(1)(P)(iii) of the Missing Children's Assistance Act (42 U.S.C. 5773(b)(1)(P)(iii))
			 is amended by striking child prostitution and inserting child sex trafficking.(b)Crime Control Act of 1990Section 3702 of the Crime Control Act of 1990 (42 U.S.C. 5780) is amended—(1)in paragraph (2), by striking and at the end;(2)in paragraph (3)—(A)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; and(B)by inserting after subparagraph (A) the following:(B)a recent photograph of the child, if available;; and(3)in paragraph (4)—(A)in the matter preceding subparagraph (A), by striking paragraph 2 and inserting paragraph (3);(B)in subparagraph (A)—(i)by striking 60 days and inserting 30 days; and(ii)by inserting and a photograph taken within the previous 180 days after dental records;(C)in subparagraph (B), by striking and at the end;(D)by redesignating subparagraph (C) as subparagraph (D);(E)by inserting after subparagraph (B) the following:(C)notify the National Center for Missing and Exploited Children of each report received relating to a
			 child reported missing from a foster care family home or childcare
			 institution;;(F)in subparagraph (D), as redesignated—(i)by inserting State and local child welfare systems and before the National Center for Missing and Exploited Children; and(ii)by striking the period at the end and inserting ; and; and(G)by adding at the end the following:(E)grant permission to the National Crime Information Center Terminal Contractor for the State to
			 update the missing person record in the National Crime Information Center
			 computer networks with additional information learned during the
			 investigation relating to the missing person..302.Combat Human Trafficking Act(a)Short titleThis section may be cited as the Combat Human Trafficking Act of 2014.(b)Bureau of Justice Statistics report on State enforcement of sex trafficking prohibitions(1)DefinitionsIn this subsection—(A)the terms commercial sex act, severe forms of trafficking in persons, State, and Task Force have the meanings given those terms in section 103 of the Trafficking Victims Protection Act
			 of 2000 (22 U.S.C. 7102);(B)the term covered offense means the provision, obtaining, patronizing, or soliciting of a commercial sex act involving a
			 person subject to severe forms of trafficking in persons; and(C)the term State law enforcement officer means any officer, agent, or employee of a State authorized by law or by a State government agency
			 to engage in or supervise the prevention, detection, investigation, or
			 prosecution of any violation of criminal law.(2)ReportThe Director of the Bureau of Justice Statistics shall—(A)prepare an annual report on—(i)the rates of—(I)arrest of individuals by State law enforcement officers for  a covered offense;(II)prosecution (including specific charges) of individuals in State court systems for  a covered
			 offense; and(III)conviction of individuals in State court systems for  a covered offense; and(ii)sentences imposed on individuals convicted in State court systems for a covered offense; and(B)submit the annual report prepared under subparagraph (A) to—(i)the Committee on the
			 Judiciary of the House of Representatives;(ii)the Committee on the Judiciary of the Senate;(iii)the Task Force;(iv)the Senior Policy Operating Group established under section 105(g) of the Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 7103(g)); and(v)the Attorney General.(c)Department of Justice training and policy(1)DefinitionsIn this subsection—(A)the terms commercial sex act and State have the meaning given those terms in section 103 of the Trafficking Victims Protection Act
			 of 2000 (22 U.S.C. 7102);(B)the term Federal law enforcement officer has the meaning given the term in section 115 of title 18, United States Code;(C)the term local law enforcement officer means any officer, agent, or employee of a unit of local government authorized by law or by a
			 local government agency
			 to engage in or supervise the prevention, detection, investigation, or
			 prosecution of any violation of criminal law; and(D)the term State law enforcement officer means any officer, agent, or employee of a State authorized by law or by a State government agency
			 to engage in or supervise the prevention, detection, investigation, or
			 prosecution of any violation of criminal law.(2)TrainingThe Attorney General shall ensure that each anti-human trafficking program operated  by the
			 Department of Justice, including each anti-human trafficking training
			 program for Federal, State, or local law enforcement officers, includes
			 technical training on effective methods for investigating and prosecuting
			 individuals who
			 obtain, patronize, or
			 solicit commercial sex acts.(3)Policy for Federal law enforcement officersThe Attorney General shall ensure that Federal law enforcement officers are engaged in activities,
			 programs, or operations involving the detection, investigation, and
			 prosecution of individuals described in paragraph (2).(d)Wiretap authority for human trafficking violationsSection 2516(1)(c) of title 18, United States Code,  is amended—(1)by inserting before section 1591 the following: section 1581 (peonage), section 1584 (involuntary servitude), section 1589 (forced labor), section
			 1590 (trafficking with respect to peonage, slavery, involuntary servitude,
			 or forced labor),; and(2)by inserting before section 1751 the following: section 1592 (unlawful conduct with respect to documents in furtherance of trafficking, peonage,
			 slavery, involuntary servitude, or forced labor),.(e)Strengthening crime victims' rights(1)Notification of plea agreement or other agreementSection 3771(a) of title 18, United States Code, is amended by adding at the end the following:(9)The right to be informed in a timely manner of any plea agreement or deferred prosecution
			 agreement..(2)Appellate review of petitions relating to crime victims' rights(A)In generalSection 3771(d)(3) of title 18, United States Code, is amended by inserting after the fifth
			 sentence the following: In deciding such application, the court of appeals shall apply ordinary standards of appellate
			 review..(B)ApplicationThe amendment made by paragraph (1) shall apply with respect to any petition for a writ of mandamus
			 filed under section 3771(d)(3) of title 18, United States Code, that is
			 pending on the date of enactment of this Act.October 1, 2014Reported with an amendment